Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application 16/860,714 and amendment filed on 08/23/2021.  Claims 1, 3-7, 21-34 remain pending in the application.

EXAMINER'S STATEMENT AS TO THE REASONS FOR ALLOWANCE
Claims 1, 3-7, 21-34 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest a semiconductor device comprising: an intersection region of a plurality of cells within two cell rows, the intersection region comprising: a first source region of a first cell; a first drain region of a second cell; a second drain region of a third cell; and a third drain region of a fourth cell, wherein a first via and a second via are combined into an "L" shape; and a via extending into the second cell and the fourth cell to connect to a first source/drain region located within the second cell and a second source/drain region located in the fourth cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571)272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VUTHE SIEK/Primary Examiner, Art Unit 2851